t c memo united_states tax_court the escrow connection inc a k a the escrow connection petitioner v commissioner of internal revenue respondent docket no filed date david roth for petitioner patrick w lucas for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner's federal_income_tax for taxable years ended date and date in the amounts of dollar_figure and dollar_figure respectively respondent also determined an addition_to_tax of dollar_figure under section for taxable_year ended date all section references are to the internal_revenue_code in continued and an accuracy-related_penalty of dollar_figure under sec_6662 for taxable_year ended date the issues for decision are the amount that petitioner is entitled to deduct as reasonable_compensation to kathryn kleindienst whether petitioner is liable for an addition_to_tax for and whether petitioner is liable for an accuracy-related_penalty for findings of fact2 the escrow connection inc petitioner is an independent escrow firm organized in california with its principal_place_of_business in palm springs california kathryn kleindienst kleindienst formed petitioner in and began business during since incorporation kleindienst has been petitioner's sole shareholder and sole officer kleindienst obtained an associate of arts degree in business administration from the college of the desert she acquired the skills necessary to be an escrow officer by working as a secretary to an escrow officer for a few years an escrow officer must be good with numbers and attending to details after working as an escrow secretary kleindienst was promoted to an escrow officer in and years later first continued effect for taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties' stipulation of facts along with attached exhibits is incorporated by this reference centennial title hired her to open an escrow office in palm springs first centennial title hired kleindienst based on excellent recommendations from past employers and her ability to attract clients kleindienst worked for first centennial title and its successors until when she began petitioner's operations at that time petitioner took over the office space and telephone number of kleindienst's former employer which went out of business kleindienst also taught two escrow officer courses at the college of the desert during the years in issue kleindienst served as petitioner's president secretary and chief financial officer and worked as an escrow officer and manager in her administrative capacity kleindienst oversaw business operations controlled finances and provided financial planning she supervised personnel reviewed employee performance and determined compensation in addition she kept up-to-date with state regulation of the escrow industry and determined when to obtain legal advice in handling escrow transactions kleindienst dealt with client complaints and determined when petitioner should not accept an escrow because of potential problems the escrow may create as an escrow officer kleindienst handled all types of escrow transactions including most of petitioner's complex escrows she also advised other escrow officers in handling their accounts although kleindienst could not estimate the hours she spent at each function she spent the majority of her time working as an escrow officer in total kleindienst worked about hours per week in addition to her work as an executive and escrow officer kleindienst held seminars and met with realty boards realtors real_estate developers attorneys and accountants to promote petitioner's business kleindienst estimated that she solicited escrows that generated approximately dollar_figure million of petitioner's dollar_figure million in gross_receipts during each of the years in issue both lynne west west petitioner's accountant and kleindienst believed that kleindienst's services were essential to petitioner's business success without the large number of escrows she solicited petitioner would not be a viable business kleindienst's clients have generally followed her when she changed firms this factor makes kleindienst more valuable petitioner's gross_receipts consisted solely of fees generated from closing escrow transactions to close an escrow an escrow officer must collect the purchase_price and transfer ownership of the property to the transferee not all escrows that are originated are closed about percent of escrow accounts close petitioner did not receive any fee when a client opened an escrow the average escrow closing generated an dollar_figure fee but petitioner has received fees as large as dollar_figure for closing an escrow during the years in issue petitioner employed three to four escrow officers including kleindienst escrow officers except for kleindienst received a commission of percent of the escrow fee generated closing commission in addition to a base salary petitioner reassigned some of the escrows that kleindienst solicited the officer handling the reassigned escrow received the 10-percent closing commission escrow officers not including kleindienst closed escrows generating gross_receipts of dollar_figure and dollar_figure during the years in issue respectively kleindienst closed escrows generating gross_receipts of dollar_figure and dollar_figure respectively during its first year in business taxable_year ended date petitioner employed three people and generated gross_receipts of dollar_figure by and petitioner's gross_receipts had increased to dollar_figure and dollar_figure respectively and petitioner employed and people respectively including kleindienst the other escrow officers and support staff in part petitioner's success resulted from a favorable economy during the late 1980's economic conditions may have a profound effect on the performance of the escrow industry from the beginning of petitioner's escrow business there were six escrow firms in the palm springs area despite the substantial increase in gross_receipts net_income before taxes was dollar_figure and dollar_figure for and respectively during the years in issue petitioner's profit margin measured as ratio of net_income before taxes over gross_receipts was percent and percent respectively petitioner's witness larri e jones jones an executive vice president of a title insurance_company with an escrow practice would be satisfied with a 10-percent profit margin petitioner did not pay dividends from through and in and it paid dollar_figure and dollar_figure in dividends respectively petitioner did not pay dividends before to build up retained earnings petitioner allowed retained earnings to accumulate to guard against possible slowdowns in the escrow industry and to satisfy government liquidity requirements accumulating retained earnings is a normal practice in the escrow industry especially for startup firms shareholder equity increased from dollar_figure kleindienst's initial capital_investment to dollar_figure by shareholder equity decreased in to dollar_figure and petitioner's net_income after taxes was dollar_figure kleindienst received compensation in the following amounts july year total percent of ended compensa- base gross gross_receipts tion salary bonus receipts n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure in and kleindienst's compensation as a percentage of taxable_income before deducting her compensation wa sec_85 percent and percent respectively petitioner did not have a written employment agreement with kleindienst or a stated formula for determining her compensation she did not receive the 10-percent escrow closing commission for escrows she personally closed nor did she receive a stated percentage of the fees generated from escrows that she solicited kleindienst determined the amount of her own compensation as well as the compensation_for petitioner's other employees with the assistance of west and kleindienst's husband they based kleindienst's salary and bonuses on current and anticipated revenue the percentage increase in gross revenue kleindienst's compensation as a percentage of gross revenue and the amount of earnings petitioner desired to retain as well as kleindienst's skill hours and the number of escrows she solicited and closed petitioner set kleindienst's base salary at the beginning of each fiscal_year and paid her bonuses throughout the year petitioner did not have a pension or profit-sharing_plan for any of its employees kleindienst set compensation_for petitioner's other employees in the same manner that she determined her own compensation petitioner paid each employee besides kleindienst a salary and a bonus at the end of the calendar_year the amount of the bonus depended on the employee's position and length of employment and ranged from about dollar_figure to dollar_figure in addition it paid the escrow officers the 10-percent closing commission on escrows they closed for the year ended one employee received unexplained bonuses throughout taxable_year totaling about dollar_figure date petitioner paid it sec_21 employees other than kleindienst a total of dollar_figure in salary commission and bonuses for the year ended date petitioner paid it sec_23 employees other than kleindienst a total of dollar_figure thus kleindienst's compensation exceeded the combined compensation of petitioner's other employees by dollar_figure and dollar_figure respectively respondent determined dollar_figure and dollar_figure as reasonable_compensation for kleindienst for taxable years ended date and date respectively and disallowed petitioner's claimed deductions for the excess at trial respondent conceded that compensation of approximately dollar_figure per year would be reasonable opinion before addressing the reasonableness of kleindienst's compensation we consider the admissibility of two stipulated exhibits offered by respondent the first exhibit is a published survey of owners' compensation the second is a published survey of executive compensation petitioner raised two objections to the exhibits in the stipulation of facts petitioner reserved hearsay objections no testimony at trial involved the exhibits but respondent relied on the exhibits in its brief petitioner did not renew the hearsay objections or discuss them in its initial or reply briefs therefore we consider the hearsay objections reserved in the stipulation of facts abandoned midkiff v commissioner 96_tc_724 affd sub nom 992_f2d_226 9th cir van heemst v commissioner tcmemo_1996_305 in its reply brief petitioner objected to the relevancy of the exhibits petitioner contends that the exhibits are irrelevant because respondent conceded to compensation_for kleindienst in an amount greater than the average surveyed compensation from both exhibits petitioner did not reserve these relevancy objections in the stipulation of facts as required by rule 80_tc_34 affd in part and vacated in part 756_f2d_1430 9th cir in addition petitioner's previous hearsay objections do not reserve the relevancy objections to the stipulated exhibits because objections must be specific 575_f2d_346 2d cir as the relevancy objections raised by petitioner in its reply brief are untimely we decline to consider them pan am acceptance corp v commissioner tcmemo_1989_440 sec_162 provides for a deduction for ordinary and necessary business_expenses including a reasonable allowance for despite our holding that petitioner abandoned its objections we note that we did not rely on the exhibits the exhibits did not provide any information specifically about owner or executive compensation in the escrow industry in addition the exhibits did not identify whether the owners and executives surveyed performed functions similar to those kleindienst performed thus the exhibits provide little if any guidance as to the value of kleindienst's services salaries or other compensation_for_personal_services actually rendered a two-prong test determines deductibility whether the amount of compensation is reasonable in relation to services performed and whether the payment is in fact purely for services rendered 716_f2d_1241 9th cir revg tcmemo_1980_282 503_f2d_359 9th cir affg tcmemo_1971_200 sec_1_162-7 income_tax regs the decision as to the deductibility of compensation_generally focuses on the reasonableness of the compensation elliotts inc v commissioner supra pincite petitioner bears the burden of proving the reasonableness of the compensation rule a 278_us_282 the reasonableness of compensation is a question of fact to be answered by considering and weighing all facts and circumstances of the particular case 399_f2d_603 9th cir affg tcmemo_1967_7 95_tc_525 affd 965_f2d_1038 11th cir the cases provide a lengthy list of factors that bear on the determination of reasonableness 178_f2d_115 6th cir foos v commissioner tcmemo_1981_61 no single factor is decisive pacific grains inc v commissioner supra pincite in elliotts inc v commissioner supra the court_of_appeals for the ninth circuit to which this case is appealable has divided these factors into five categories the employee's role in the company an external comparison of the employee's salary with salaries paid_by similar companies for similar services the character and condition of the company the conflict of interest between the company and the employee and the internal consistency in the company's treatment of payments to employees elliotts inc v commissioner supra pincite8 a role in the company the first category of factors identified by the court_of_appeals concerns the employee's role in the company relevant factors include the employee's qualifications position and duties hours worked and the general importance of the employee to the success of the company elliotts inc v commissioner supra pincite 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 an employee's superior qualifications and substantial contribution to the employer's extraordinary success may justify a high level of compensation 73_tc_1142 petitioner maintains that kleindienst is the primary reason for petitioner's success while respondent contends that although she had the skill and experience to successfully manage petitioner neither her academic achievements nor experience was extraordinary we find respondent's stance to be correct but not entitled to much weight kleindienst was highly motivated productive and indispensable to petitioner's business she worked long hours performed the functions of corporate officer and manager and spent the majority of the hours as an escrow officer kleindienst was a well-qualified escrow officer with years of experience she handled most of petitioner's complex escrows some controversy surrounded the number of escrows that kleindienst closed and she believed she closed escrows in based on the closing commission they received the escrow officers other than kleindienst closed escrows that generated fees of approximately dollar_figure and dollar_figure during the years in issue this leaves a possible dollar_figure and dollar_figure in escrow fees generated from kleindienst's closings on average an escrow transaction generated an dollar_figure fee this confirms kleindienst's belief as she would have closed about and escrows respectively although respondents' experts doubted that kleindienst could close this number of escrows given her administrative responsibilities kleindienst's testimony was credible perhaps the most valuable service that kleindienst provided to petitioner was marketing she personally solicited escrows that generated dollar_figure million of petitioner's approximately dollar_figure million gross_receipts during each year in issue respondent argues that kleindienst could not have generated dollar_figure million in gross_receipts because that would attribute too little fees to the other escrow officers as determined by the amount of commission they received kleindienst however did not close escrows generating dollar_figure million in fees she solicited escrows that generated dollar_figure million in fees when closed kleindienst created a continuing source of referrals by developing contacts with realty boards realtors real_estate developers attorneys and accountants petitioner assigned some of the escrows that kleindienst solicited to other escrow officers who in turn closed the escrow generated the fee and received the 10-percent closing commission kleindienst's efforts to solicit clients played a key role in petitioner's success and petitioner was substantially dependent on her respondent's expert dave brooks brooks admitted that kleindienst's role in petitioner's success would justify paying her more nevertheless limits on reasonable_compensation exist even for the most valuable employee 819_f2d_1315 5th cir affg tcmemo_1985_267 853_f2d_1267 5th cir affg tcmemo_1986_407 b external comparison the second category of factors involves a comparison of the employee's salary with salaries paid_by similar companies for similar services industry standards for compensation have been significant in determining reasonable_compensation owensby kritikos inc v commissioner supra pincite 500_f2d_148 8th cir affg tcmemo_1973_130 sec_1 b income_tax regs as kleindienst performed numerous functions the relevant comparison is to the salaries of each position she filled elliotts inc v commissioner f 2d pincite at trial both parties presented expert testimony as to what a similar escrow firm would pay for kleindienst's services petitioner called larri jones as an expert witness jones supervises escrow operations at chicago title and determines compensation_for escrow officers chicago title pays its escrow officers a base salary of dollar_figure to dollar_figure plus commission jones described three types of commission the first commission is paid to escrow officers based on escrow fees they generate by closing escrows closing commission to earn this commission an escrow officer must generate fees over a predetermined threshold once over the threshold an officer earns a commission of to percent of the closing fees generated the exact percentage depends on the officer's responsibilities such as hiring overseeing escrow accounts and marketing the second commission is earned by an escrow officer who manages escrow operations management commission an escrow manager receives an additional to percent of revenue generated by officers under her supervision the third commission is paid to salespersons who solicit escrows and equals to percent of revenues generated from escrows they solicited sales commission chicago title did not pay the sales commission to its escrow officers who solicited and closed their own escrows rather chicago title would increase the officers' percentage for the closing commission within the to 31-percent range jones also stated that chicago title has employee_benefits including retirement and health insurance of about one-third of an employee's pay jones applied this compensation formula to the revenue figures that petitioner provided jones set a base salary for kleindienst at dollar_figure and a threshold for the closing commission of dollar_figure jones determined dollar_figure as kleindienst's closing commissions based on her having closed escrows which generated dollar_figure million in fees and applying a 31-percent commission--the highest possible percentage next jones stated that he would have to pay the sales commission to the salesperson who solicited the dollar_figure million of escrow revenues so he would be willing to pay kleindienst an equivalent amount for her marketing efforts according to this calculation he would pay kleindienst more than dollar_figure not including the to 4-percent management commission although jones' opinion provides some insight into the compensation structure of the escrow industry we decline to accept his methodology in its entirety jones' formula would pay kleindienst a closing commission of to percent however petitioner paid its escrow officers a commission of only percent of the closing fee petitioner did not offer any explanation for why its compensation system varied from the one its expert advanced to opine on the reasonable_compensation for kleindienst we can accept the general methodology of an expert and reject that expert's ultimate conclusion if the record does not support that conclusion rutter v commissioner supra pincite 501_f2d_578 6th cir in addition we can decline to follow the opinion of an expert witness if the opinion is contrary to our own judgment barry v united_states supra pincite not only is jones's formula inappropriate in this case his conclusion that he would pay kleindienst more than dollar_figure is suspect for two reasons first jones calculated the closing commission based on the revenues produced from escrows that kleindienst solicited and not from fees generated from escrows that she closed second jones stated that he did not pay the sales commission to escrow officers who solicited and closed their own escrows yet jones stated that he would be willing to pay kleindienst both the closing and sales commissions a more appropriate manner of compensation would be to pay kleindienst the sales commission only on those escrows that she solicited but petitioner reassigned to other escrow officers to close respondent argues that we should not apply jones' formula because chicago title is not an independent escrow firm like petitioner we find no reason to believe that the compensation structure for an escrow officer in an independent firm would be significantly different from one used in a title insurance_company in addition respondent concedes that its experts' compensation formulas for independent firms are similar to that described by jones respondent called as its expert witnesses dave brooks and michael haas who collaborated on a report that provided five formulas to determine kleindienst's compensation dave brooks is president chief_executive_officer and majority shareholder of a multibranch independent escrow firm that generates an average of dollar_figure million in gross_receipts michael haas is an accountant who performed accounting services for independent escrow firms during the years in issue the five formulas are based on their experience and represent compensation plans common in the independent escrow industry each formula assigned an arbitrary amount of dollar_figure as compensation_for kleindienst's duties as a corporate officer the average compensation from the five formulas was dollar_figure respondent conceded this amount as reasonable_compensation for kleindienst while two formulas provided by respondent resemble jones' formula we are not satisfied that respondent's proffered formulas accurately reflect the value of kleindienst's marketing services to petitioner these two formulas advanced by respondent's experts awarded kleindienst a 5-percent marketing commission on escrows she solicited but petitioner reassigned brooks stated that he may pay an employee more if she solicited a substantial portion of escrow revenues as kleindienst did without kleindienst petitioner would have far fewer clients and would most likely be unsuccessful however brooks did not take this into account when determining kleindienst's compensation brooks explained that the nature of the escrow industry means that an employer loses clients when any employee leaves brooks' explanation does not justify ignoring or diminishing the value of the significant contribution that kleindienst made to petitioner by soliciting the large majority of its escrow clients in addition to providing the compensation formulas haas also provided corporate officer compensation as a percentage of gross_receipts for independent escrow firms the average percentage wa sec_22 percent during the years in issue haas stated that most of these corporate officers also worked as escrow officers and haas used the total compensation received for both the executive and escrow duties to calculate the percentage haas also provided specific examples of the compensation paid to shareholder-employees of two independent escrow firms in both firms the shareholder worked as a corporate officer and escrow officer although we can compare the officer compensation and gross revenue of these firms with that of petitioner we do not know how much the officers of these other firms contributed to the success of their businesses the percentage of escrows they solicited and handled or the hours they worked thus any comparison would be of limited assistance in our evaluation of the value of kleindienst's services petitioner argued that we should assign dollar_figure as compensation_for kleindienst's administrative services rather than the arbitrary dollar_figure assigned by brooks and haas because brooks' firm paid dollar_figure to its corporate officers we agree that brooks and haas arbitrarily allocated dollar_figure for kleindienst's compensation as an executive and manager however dollar_figure compensation would be too high brooks' firm generated more than two times the gross revenues of petitioner also the officers' compensation at brooks' firm included payment for soliciting about percent of the firm's escrow clients which generated over dollar_figure in revenue petitioner however argues that kleindienst should receive compensation_for soliciting clients in addition to her compensation_for her administrative duties because of these differences we find that the amount of officer compensation paid_by brooks' firm does not support equivalent compensation_for kleindienst's executive responsibilities c character and condition of the company the third category of factors provided by 716_f2d_1241 9th cir concerns the character and condition of the company important considerations are the size of the company as indicated by gross_sales net_income or capital value general economic conditions and the complexities of the business elliotts inc v commissioner supra pincite the success of the business provides a basis for increases in compensation summit publishing co v commissioner tcmemo_1990_288 petitioner's gross_receipts grew from dollar_figure in its first year in operation to over dollar_figure million in and petitioner's shareholder equity increased from an initial investment of dollar_figure to dollar_figure in taxable_year the growth in gross_receipts and shareholder equity provides clear evidence that kleindienst was dynamic and effective however we find it somewhat telling that petitioner's net_income after taxes remained low for the years in issue net_income after taxes was dollar_figure and dollar_figure respectively while it was dollar_figure after year in business and reached a peak of dollar_figure in taxable_year ended date in addition kleindienst is not the sole reason for petitioner's substantial increase in gross_receipts favorable economic conditions during the years in issue also played a role in petitioner's growth and lessened the credit due to kleindienst for petitioner's success although the economy positively influenced petitioner's success the record does not permit us to quantify the extent it affected petitioner's success d conflict of interest the fourth category identified by the court_of_appeals for the ninth circuit concerns the relationship between the company and the shareholder-employee possibly permitting nondeductible corporate_distributions of profits to be paid as deductible compensation elliotts inc v commissioner supra pincite a potential for such abuse exists when the employee whose compensation is in issue is the company's sole or controlling shareholder charles schneider co v commissioner f 2d pincite sec_1_162-7 income_tax regs respondent correctly contends that kleindienst controlled the amount of her own compensation as she was the sole shareholder and sole corporate officer in such a situation we must carefully scrutinize the reasonableness of the compensation owensby kritikos inc v commissioner f 2d pincite charles schneider co v commissioner supra pincite other factors that point to a conflict of interest include compensation that equals a disproportionately large percentage of gross_income or pretax net_income large bonuses to shareholder-employees but not to nonshareholder-employees and the absence of dividends elliotts inc v commissioner supra pincite nor-cal adjusters v commissioner f 2d pincite respondent argues that petitioner's dividends of dollar_figure and dollar_figure were de_minimis in comparison to kleindienst's bonuses of dollar_figure and dollar_figure during the years in issue respectively the negligible amount of dividends here is suspicious owensby kritikos inc v commissioner supra pincite however this alone is not determinative and valid business reasons could exist for not paying dividends id 67_tc_694 at least one court has relied on the absence of dividends to find compensation unreasonable despite the taxpayer's assertion that there were legitimate business reasons for not paying them rutter v commissioner f 2d pincite the court reasoned that the corporation's failure to pay dividends could not be justified in light of the large bonuses the corporation paid its shareholder-employee in this case petitioner presented legitimate business reasons for not paying dividends yet petitioner paid substantial bonuses to kleindienst despite the purported need to retain earnings although we do not second-guess petitioner's reasons for not paying dividends the trivial amount of dividends it paid does not sit well for petitioner in light of the other factors that support a conflict of interest rather than focusing on the payment of dividends the court_of_appeals for the ninth circuit evaluated the reasonableness of compensation from the viewpoint of a hypothetical independent investor a return on shareholder equity after paying officer compensation that would satisfy an independent investor is a strong indication that the compensation is reasonable and that the company is not siphoning off profits disguised as salary elliotts inc v commissioner supra pincite petitioner argued that it provided a sufficient return measured by the dividend paid in each year in issue as a percentage of kleindienst's initial capital_contribution such a percentage is not a correct measure of a shareholder's return on investment because it ignores the past earnings retained and reinvested by the corporation which in this case constitute a large percentage of shareholder equity during taxable years ended date and date petitioner reported shareholder equity5 of dollar_figure and dollar_figure respectively during these years net_income after kleindienst's compensation and taxes was dollar_figure and dollar_figure respectively--a return of to calculate shareholder equity we added together the listed amounts for capital stock and unappropriated retained earning from schedule l on form_1120 u s_corporation income_tax return percent and no return respectively although a rate of return on equity of percent could satisfy an independent investor no return would not in addition jones stated that as an investor he would be satisfied with a 10-percent profit margin measured as a ratio of net_income before taxes over gross_receipts during the years in issue petitioner's profit margin was percent and percent respectively we find respondent's contention of an inadequate return to be probative here respondent points out that petitioner paid kleindienst nearly all of its net_income before deducting officer compensation and taxes respondent asks us to focus on the time of year that petitioner declared and paid kleindienst's bonuses payment of bonuses at the end of the year when the corporation knows its revenue for the year may enable it to disguise dividends as compensation owensby kritikos inc v commissioner supra pincite estate of wallace v commissioner t c pincite here however petitioner paid kleindienst the bonuses throughout the year and only declared the amount at the end of the year thus the timing of the bonuses does not indicate unreasonableness on the other hand the fact that petitioner paid nearly all of its pretax earnings as compensation to kleindienst is detrimental to petitioner here estate of wallace v commissioner supra pincite the escrow industry is service-oriented and relies heavily on commission as compensation kleindienst was the primary source of solicited escrows and also generated a significant percentage of closing fees as compared to petitioner's other escrow officers combined as a result her compensation as a percentage of net_income would logically be high however we are apprehensive about the fact that kleindienst's compensation is an extremely high percentage of net_income before deducting her compensation and taxes percent and percent respectively in addition kleindienst admitted that she based the amount of her bonuses in part on the amount of earnings she wanted petitioner to retain thus we conclude that kleindienst's compensation was based on factors other than the value of her services to petitioner e internal consistency the fifth category of factors provided by the court_of_appeals in 716_f2d_1241 9th cir is the internal consistency of the company's treatment of payments to employees compensation to shareholder-employees can prove to be unreasonable when compared to compensation paid to nonshareholder-employees of the same company with similar responsibilities home interior gifts inc v commissioner t c pincite on the other hand if a corporation pays salaries at the top of its industry to all of its employees both shareholders and nonshareholders it may be able to justify a higher compensation level to its shareholder- employees owensby kritikos inc v commissioner f 2d pincite in addition a longstanding consistently applied compensation plan indicates that compensation is reasonable elliotts inc v commissioner supra pincite petitioner paid bonuses to all employees but petitioner did not pay bonuses to its nonshareholder escrow officers in a manner consistent with which it paid kleindienst petitioner paid its escrow officers a closing commission of percent of fees from escrows that they closed expert witnesses from both parties stated that escrow officers commonly make about one- third of the closing fees as commission petitioner never explained why its compensation plan for its escrow officers differed from the industry norm these officers also solicited escrows without additional commission in total petitioner's other escrow officers received salary commission and bonuses of dollar_figure and dollar_figure while kleindienst made dollar_figure and dollar_figure during the years in issue respectively in addition kleindienst's compensation exceeded the combined compensation of all of petitioner's other employees by dollar_figure in taxable_year and its other employees by dollar_figure in taxable_year the disparity between kleindienst's compensation and that of the nonshareholder escrow officers is patently glaring regardless of kleindienst's additional functions as a corporate officer and manager petitioner contends that it had a longstanding and consistently applied compensation plan compensation as a percentage of gross_receipts that is within the range of percentages from previous years indicates an informal consistently applied compensation plan l b pipe supply co v commissioner tcmemo_1994_187 mortex manufacturing co v commissioner tcmemo_1994_110 petitioner did not use a predetermined formula to calculate kleindienst's base salary or bonus rather each year kleindienst met with petitioner's accountant to determine her salary from a stated list of subjective criteria kleindienst's compensation rested completely within her own discretion thus we attach little weight to the fact that kleindienst's compensation as a percentage of gross revenue during the years in issue fell within the range of percentages from prior years based on these considerations we find that reasonable_compensation for kleindienst for taxable years ended date and date is dollar_figure and dollar_figure respectively to the extent that arguments of each party were not addressed herein we find them to be without merit addition_to_tax under sec_6661 respondent determined an addition_to_tax of dollar_figure under sec_6661 for taxable_year ended date sec_6661 imposes an addition_to_tax of percent of the amount of any underpayment attributable to a substantial_understatement of tax an understatement is the difference between the amount required to be shown on the return and the amount actually shown on the return and is substantial if it exceeds the greater of percent of the tax required to be shown on the return for a taxable_year or dollar_figure sec_6661 and a 92_tc_501 the amount of the understatement can be reduced if substantial_authority existed for the taxpayer's tax treatment of the item in dispute or if the taxpayer adequately disclosed relevant facts regarding the taxpayer's treatment of the item in the return or in a statement attached to the return sec_6661 the taxpayer has the burden of proving it is not liable for the addition_to_tax rule a petitioner does not contend that substantial_authority existed for its position or that it adequately disclosed the relevant facts rather petitioner maintains that it had reasonable_cause for the understatement sec_6661 provides that the commissioner may waive the addition_to_tax if the taxpayer proves that reasonable_cause existed for the understatement and the taxpayer acted in good_faith the most important factor in determining whether reasonable_cause exists is the extent of the taxpayer's efforts to ascertain its proper tax_liability sec_1 b income_tax regs our role with regard to a waiver of the addition is only to determine whether respondent abused her discretion for failing to waive the addition 101_tc_225 affd 64_f3d_1406 9th cir 91_tc_1079 sisson v commissioner tcmemo_1994_545 affd without published opinion ___ f 3d ___ 9th cir date petitioner must show that respondent's refusal to waive the addition is arbitrary capricious or without sound basis in fact cramer v commissioner supra pincite taxpayers should make a specific request for a waiver to later challenge the failure to waive as an abuse_of_discretion because without this request the commissioner did not exercise any discretion 58_f3d_557 10th cir affg tcmemo_1992_693 chin v commissioner tcmemo_1994_54 dugow v commissioner tcmemo_1993_401 affd without published opinion 64_f3d_666 9th cir estate of reinke v commissioner tcmemo_1993_197 affd 46_f3d_760 8th cir klieger v commissioner tcmemo_1992_734 if a taxpayer never asks the commissioner to waive the addition it is difficult to fault the commissioner for failing to waive it estate of reinke v commissioner f 3d pincite in this case the record contains no indication that petitioner specifically requested that respondent waive the addition prior to trial even if it had requested a waiver petitioner did not prove reasonable_cause existed for its compensation deduction petitioner asserts that it reasonably relied on the no-change result from an audit regarding kleindienst's compensation_for taxable_year in determining kleindienst's compensation_for taxable_year in taxable_year ended date kleindienst earned dollar_figure in a letter to the internal_revenue_service irs in response to the audit west justified kleindienst's compensation as a percentage of petitioner's gross_receipts during taxable years the percentage ranged from percent to percent west stated that she believed that the no-change result of the audit meant that the irs approved of compensation to kleindienst as a percentage of gross_receipts within this range the no-change result of a prior audit does not mean that respondent approved the manner in which petitioner determined kleindienst's compensation or that her compensation in taxable_year was reasonable owensby kritikos inc v commissioner f 2d pincite in owensby the court held that the prior audit result is not decisive in determining the reasonableness of compensation_for a subsequent year however the court stated that reliance on the compensation practice previously allowed by the commissioner may show good_faith id pincite the prior audit may in some circumstances provide reasonable_cause for an understatement and support a waiver of an addition_to_tax see 92_tc_351 affd 907_f2d_1173 d c cir we find that petitioner's reliance on the prior audit in this case does not provide reasonable_cause for its excessive officer's compensation deduction petitioner should have been aware especially with the involvement of an accountant that the irs could have decided not to pursue a deficiency for the prior year for a number of reasons in addition to the possible weakness of its case the prior audit could have served as a warning to petitioner as to the legality of characterizing the entire amount of payments to kleindienst as compensation see 929_f2d_110 2d cir affg in part and revg in part tcmemo_1989_671 in addition kleindienst's compensation increased by percent after the year audited this significant change in the amount of kleindienst's compensation made it unreasonable for petitioner to rely on the result of the prior audit also petitioner did not prove the extent to which it relied on the no-change result as it considered a number of other factors in determining kleindienst's compensation thus petitioner did not prove reasonable_cause for its deduction of the excessive_compensation to avoid liability for the addition_to_tax petitioner further argues that it relied on the advice of its accountant west reliance upon the advice of an attorney or accountant constitutes a showing of reasonable_cause and good_faith only if it was reasonable to rely on the advice under the circumstances 933_f2d_757 9th cir sec_1 b income_tax regs for reliance on professional advice to be reasonable the taxpayer must supply the accountant with accurate information and the error in the return must be due to the accountant's mistake 88_tc_654 70_tc_158 the experience and sophistication of the taxpayer affect the reasonableness of its reliance on a professional vorsheck v commissioner supra pincite in this case kleindienst petitioner's representative is a sophisticated and experienced businesswoman well aware of the prior audit and the uncertainty of the legality of the compensation deduction for taxable_year ended date kleindienst not only participated in the compensation determination but also had the final authority to set her own compensation petitioner did not prove that the deficiency resulted from the accountant's mistake therefore we find that petitioner's reliance on west does not protect it from an addition_to_tax under sec_6661 given these considerations we find that respondent did not abuse her discretion by not waiving the addition_to_tax no reasonable_cause existed for the understatement despite west's purported reliance on the prior audit and petitioner's purported reliance on west regardless petitioner failed to request that respondent waive the addition_to_tax we hold petitioner liable for an addition_to_tax under sec_6661 for taxable_year ended date accuracy-related_penalty under sec_6662 respondent determined an accuracy-related_penalty of dollar_figure under sec_6662 for taxable_year ended date sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to negligence or disregard of the rules or regulations or any substantial_understatement_of_income_tax sec_6662 and the definition and the calculation of a substantial_understatement under sec_6662 are similar in most respects to sec_6661 the sec_6662 penalty does not apply to any portion of an underpayment for which reasonable_cause exists and the taxpayer acted in good_faith sec_6664 the taxpayer bears the burden of proving that it is not liable for the accuracy-related_penalty rule a 290_us_111 85_tc_934 as petitioner substantially understated its income for taxable_year ended date it is liable for the accuracy- related penalty for the reasons stated above reasonable_cause for petitioner's excessive_compensation does not exist in addition petitioner did not act in good_faith in taxable_year petitioner paid kleindienst excessive_compensation including large discretionary bonuses and left no net_income after taxes also kleindienst improperly considered the amount of earnings she wanted petitioner to retain as a factor in determining her own compensation thus we find petitioner liable for an accuracy-related_penalty under sec_6662 decision will be entered under rule
